Citation Nr: 1133649	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of metallic fragments in the lungs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for "metal in his lungs," which he indicates he has had since service.  His service treatment records show that, in May 1970, he was admitted to the hospital after sustaining multiple shrapnel wounds to his ears and right shoulder.  According to a May 1970 narrative summary report, x-rays of the chest revealed multiple fragments in the soft tissue; it was otherwise unremarkable.  Separation examination report dated in January 1971does not reference any residuals of the metallic fragments found on x-rays.  

Currently, x-rays of the chest taken in 2005 and 2006 confirm the presence of metallic foreign bodies over the right hemithorax.  

The RO, in its September 2007 statement of the case, acknowledged that fragments were shown on chest x-rays during service, and that recent x-rays show metallic foreign bodies over the right hemithorax, but denied the Veteran's claim finding that there is no evidence showing that the fragments are in the lungs.

In written argument dated in July 2011, the Veteran's representative asserted that VA failed in its duty to assist the Veteran because he has not been afforded a formal VA examination to determine the etiology of claimed disability.  In light of the fragments found on chest x-rays during service, the current chest x-rays showing evidence of metallic foreign bodies over the right hemithorax, the Veteran's statements and those of his representative, the Board finds that the Veteran must be afforded a VA examination to determine whether service connection is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current disability caused by metallic fragments seen in the lung(s).  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner is asked to indicate whether the Veteran currently has metallic fragments in his lung(s).  If so, the examiner is asked to describe any pathology of the lungs, skin, or muscles stemming from such fragments.   (Service connection is currently in effect for residuals of fragment wounds in the right shoulder).

Then, the examiner is asked to indicate whether it is at least as likely as not that the Veteran currently has residuals of metallic fragments in the lung(s) that are related to service or any incident in service.  In doing so, the examiner must specifically acknowledge and discuss the fragments shown on chest x-rays during service and after service, as well as the Veteran's competent and credible lay testimony regarding the continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

2. Thereafter, readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

